Title: To Thomas Jefferson from Albert Gallatin, 5 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
                     
            Tuesday [5 July 1803]
          
          If you have no objection, I would prefer transferring the Supervisor’s duties in Rhode Island to the Marshal rather than to the naval officer of Newport.
          Please to let me know as the other arrangements are made—
          With respect Your obt. Servt.
          
            Albert Gallatin
          
        